 



Exhibit 10.48
August 1, 2007
Devron R. Averett, Ph.D.
c/o Anadys Pharmaceuticals, Inc.
3115 Merryfield Row,
San Diego, CA 92121
Re: Severance Agreement and General Release
Dear Devron:
As we have discussed, in connection with the Anadys Pharmaceuticals, Inc. (the
“Company”) restructuring and reduction in force, your employment with the
Company will terminate effective August 17, 2007 (the “Separation Date”). This
letter will set forth our proposed agreement concerning your separation from the
Company, severance benefits from the Company and your release of the Company
from any obligations or claims after the Separation Date.
     1. You currently hold the position of Chief Scientific Officer. As of the
Separation Date, your responsibilities as Chief Scientific Officer will cease,
and all payments and benefits from the Company will cease, except as provided in
this letter agreement (this “Agreement”).
     2. On your Separation Date, the Company shall provide you with a final
paycheck through the Separation Date which will include accrued and unused
vacation pay, less all applicable federal, state and local income, social
security and other payroll taxes consistent with the Company’s regular
employment practices.
          (a) Pursuant to the August 1, 2007 Amended Severance Agreement between
you and the Company, and contingent upon satisfaction of the conditions
described in the Amended Severance Agreement, you are eligible for Separation
Benefits as defined under the Amended Severance Agreement in exchange for your
release of the Company from all claims which you may have against the Company as
of the Separation Date. A copy of the Amended Severance Agreement is attached to
this Agreement as Exhibit A, and is incorporated by reference herein.
     3. Within 14 days of the Separation Date you will be provided with election
forms for medical insurance continuation as provided by the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”).
     4. On the Separation Date, you will deliver to a Company representative, at
a location to be determined, all Company property which you have in your
possession, including all equipment

 



--------------------------------------------------------------------------------



 



Page 2      August 1, 2007
and accessories, office equipment, account lists or client contact lists, credit
cards, keys, and documents, including copies of documents.
     5. Except for claims under the Workers’ Compensation Act and Unemployment
Insurance, in consideration for the separation benefits described in the Amended
Severance Agreement, you release and forever discharge the Company, its present
and former agents, employees, officers, directors, shareholders, principals,
predecessors, alter egos, partners, parents, subsidiaries, affiliates,
attorneys, insurers, successors and assigns, from any and all claims (excluding
indemnification obligations and rights under the Company’s director and officer
insurance policies), demands, grievances, causes of action or suit of any kind
arising out of, or in any way connected with, the dealings between the parties
to date, including the employment relationship and its termination. In further
consideration for your agreement to the waiver terms of this Agreement, the
Company releases and forever discharges you from any and all claims, demands,
grievances, causes of action or suit of any kind arising out of, or in any way
connected with, the dealings between the parties to date, including the
employment relationship and its termination.
     This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to your employment with the Company or the
termination of that employment; (2) all claims related to your compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state or
administrative claims, rule, regulation, or ordinance, including, but not
limited to, claims arising under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the California Fair Employment and Housing Act,
or the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), and
the Older Workers Benefit Protection Act, as amended (“OWBPA”) (except a claim
relating to whether this release or waiver is valid under the ADEA and except
for any claims under the ADEA that may arise after the date this agreement is
executed by you). By executing this Agreement, you acknowledge and agree that
with the payments described in this Agreement, you have received all
compensation to which you are entitled from the Company through the Separation
Date, plus consideration in excess of that amount.
     6. You acknowledge that with this document you have been advised in writing
to consult with an attorney prior to executing this waiver of ADEA claims and
that you have been given at least forty-five (45) days from the date of this
Agreement in which to consider entering into the waiver of the ADEA claims, if
any. If you decide to sign before September 12th, 2007 you acknowledge that you
are doing so knowingly and voluntarily. In addition, you acknowledge that you
have been informed that you may revoke a signed waiver of the ADEA claims for up
to 7 days after executing this Agreement. To be effective, your revocation must
be in writing, signed, dated and delivered to Mary Glanville at Anadys
Pharmaceuticals, Inc. no later than 7 days from the date on which you sign this
Agreement. If the 7th day falls on a weekend or holiday, your revocation must be
delivered the next business day. You also acknowledge that you have been
provided a detailed list of the job titles and ages of all employees who were
terminated in this group termination and the ages of all employees in the same
job classification or organizational unit who were not terminated.

 



--------------------------------------------------------------------------------



 



Page 3      August 1, 2007
     7. By executing this Agreement, you and the Company acknowledge that you
have read the document and have had the opportunity to receive independent legal
advice with respect to executing this Agreement and that you and the Company
expressly waive the rights and benefits you or the Company otherwise might have
under California Civil Code Section 1542, which provides:
A general release does not extend to claims which the Creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the Debtor.
     8. The Company expressly denies liability of any kind to you, and nothing
contained in this Agreement will be construed as an admission of any liability.
     9. You acknowledge and agree that you have a continuing obligation to keep
confidential and not to disclose or use information known or learned as a
consequence of your employment with the Company, including, but not limited to,
information relating to the business operations, procedures, materials,
finances, collaborators, data, intellectual property, inventions, research and
development status, plans and strategies, suppliers, and marketing or sales
strategies, methods, and tactics which are not generally known in the industry.
You also agree that you have a continuing obligation under the terms of the
Employee Confidentiality Agreement which you signed on March 6, 2000, and that
the relevant terms of that agreement will continue in full force and effect.
     10. You agree to keep confidential the terms of this Agreement and agree to
refrain from disclosing any information regarding this Agreement to any third
party, except under oath in a court of law, and except to retained attorneys and
retained tax advisors or to your immediate family (spouse, parents, children).
     11. The validity, interpretation, construction and performance of this
Agreement and the rights of the parties under this Agreement shall be
interpreted and enforced under California law without reference to principles of
conflicts of laws. You and the Company expressly agree that inasmuch as the
Company’s headquarters and principal place of business are located in
California, it is appropriate that California law govern this Agreement.
     12. You acknowledge that this Agreement is the entire agreement between the
parties and supersedes all prior and contemporaneous oral and written agreements
and discussions. This Agreement supersedes the Severance Agreement, except as
specifically provided by this Agreement. This Agreement may be amended only by
an agreement in writing.
Any dispute or claim arising out of this agreement will be subject to final and
binding arbitration. The arbitration will be conducted by one arbitrator who is
a member of the American Arbitration Association (AAA) and will be governed by
the Model Employment Arbitration rules of AAA. The arbitration will be held in
San Diego, California and the arbitrator will apply California substantive law
in all respects. The arbitrator shall have all authority to determine the
arbitrability of any claim and enter a final, binding judgment at the conclusion
of any proceedings. Any final judgment only may be appealed on the grounds of
improper bias or improper conduct of the arbitrator. We trust that

 



--------------------------------------------------------------------------------



 



Page 4      August 1, 2007
the severance benefits and other consideration set out in this Agreement will
assist you in the smooth transition of your employment. We look forward to
hearing from you by but no later than 5:00 p.m. on September 12th, 2007. We wish
you the best in your future endeavors.
Sincerely yours,
Anadys Pharmaceuticals, Inc.

     
/s/ Lawrence C. Fritz, Ph.D
 
By: Lawrence C. Fritz, Ph.D.
   

I understand, acknowledge and agree to the terms and conditions, including the
releases and waivers, set forth in this Agreement.
DATED: August 1, 2007

                  /s/ Devron R. Averett, Ph.D.       Devron R. Averett, Ph.D.   
       

 



--------------------------------------------------------------------------------



 



Exhibit A
August 1, 2007
Devron R. Averett, Ph.D.
Chief Scientific Officer
Anadys Pharmaceuticals, Inc.
3115 Merryfield Row
San Diego, CA 92121
Dear Devron:
     As you know, Anadys Pharmaceuticals, Inc. (the “Company”) and you
previously entered into a letter agreement dated June 9, 2000 providing for
severance benefits payable to you upon certain qualifying terminations of your
employment (the “Original Agreement”). The purpose of this letter is to set
forth a proposed amendment and restatement of the Original Agreement, the terms
of which are set forth below (the “Amended Severance Agreement”).
     Now, therefore by your execution of this Amended Severance Agreement, you
and the Company hereby agree that, in exchange for the consideration described
in Sections 7(e) and 8(e) to which you otherwise are not entitled, effective as
of August 1, 2007 the Original Agreement shall be superseded and replaced in its
entirety by the following Amended Severance Agreement:
     1. Except as provided in Section 2 below, if your employment is terminated
by the Company other than for Cause (as defined in Section 4 below) or there is
a Constructive Termination (as defined in Section 6 below), and you sign the
Release and Waiver of Claims in such form of release as the Company may require
(the “Release”) on or within the time period set forth therein, but in no event
later than forty-five (45) days after your termination date and allow such
Release to become effective in accordance with its terms, then you will receive
the “Severance and Other Benefits” (as described in Section 7 below):
     2. Notwithstanding in Section 1 above to the contrary, if, within two years
following a Change of Control (as defined in Section 5 below) your employment is
terminated by the Company other than for Cause or there is a Constructive
Termination within such period, and you sign the Release on or within the time
period set forth therein, but in no event later than forty-five (45) days after
your termination date and allow such Release to become effective in accordance
with its terms, then you will receive the “Change of Control Severance and Other
Change of Control Benefits” (as described in Section 8 below) in lieu of and not
in addition to the Severance and Other Benefits described in Section 7 below.
     3. Nothing contained in this Amended Severance Agreement shall be
interpreted to restrict the ability of the Company to terminate your employment
at any time and for any reason, with or without just cause. This Amended
Severance Agreement replaces and supersedes the Original Agreement and
constitutes the entire agreement between you and the Company with respect to
your benefits following termination of your employment and is the complete,
final and exclusive embodiment of such agreement.

1



--------------------------------------------------------------------------------



 



     4. “Cause” shall deem to exist upon any of the following occurrences:
(a) when and if you have been guilty of any act or acts of dishonesty
constituting a felony; or (b) the failure by you to materially perform your
assigned duties with the Company or any successor thereof in the best interests
of the Company (except for the failure resulting from your incapacity due to
physical or mental illness, or any such actual or anticipated failure resulting
from a Constructive Termination and such failure is not corrected within thirty
(30) days of receiving notice of such failure from the Company specifying in
reasonable detail the nature of such failure).
     5. “Change of Control” means (a) a merger or consolidation to which the
Company is a party unless the holders of the Company’s capital stock immediately
prior to the transaction own a majority of the votes entitled to be cast for the
election of directors immediately following such transaction; or (b) the sale of
all or substantially all of the Company’s outstanding shares; or (c) the sale of
all or substantially all of the Company’s assets; or (d) the acquisition by any
person or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (the “Exchange Act”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of a majority of the combined voting power of the then outstanding voting
securities of the Company which are entitled to vote generally in the election
of directors.
     6. “Constructive Termination” means you voluntarily terminate your
employment with the Company (A) after (1) any of the following are undertaken
without Cause and without your express written consent; (2) you notify the
Company in writing, within thirty (30) days after the occurrence of one of the
following events, which notice specifies the condition giving rise to a
Constructive Termination and that you intend to terminate your employment no
earlier than thirty (30) days after the Company’s receipt of such notice; and
(3) the Company does not cure such condition within thirty (30) days following
its receipt of such notice or states unequivocally in writing that it does not
intend to attempt to cure such condition; and (B) such voluntary termination
occurs within ten (10) days following the end of the period within which the
Company was entitled to remedy the condition giving rise to a Constructive
Termination but failed to do so:
          (a) a material reduction in your annual base compensation;
          (b) a relocation (or demand for relocation) of your place of
employment more than thirty (30) miles from your current place of employment; or
          (c) a material diminution of your authority, duties or
responsibilities.
     7. “Severance and Other Benefits” shall mean:
          (a) The Company shall pay an amount equal to 0.75 times your annual
base salary as in effect immediately prior to the date of termination of your
employment with the Company (the “Termination Date”), less all applicable
federal, state and local income, social security and other payroll taxes, unless
there has been a Constructive Termination pursuant to Section 6(a), in which
event the Company shall pay you an amount equal to 0.75 times your annual base
salary in effect immediately prior to the event described in Section 6(a) less
all applicable federal, state and local income, social security and other
payroll taxes, (the “Severance Payment”).

2



--------------------------------------------------------------------------------



 



          (b) The Severance Payment shall be paid to you in one (1) lump sum
within five (5) days after the effective date of the Release required by
Section 1. The Severance Payment is intended to be payable pursuant to the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations.
          (c) If you are eligible and timely elect continued group health plan
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) following a Covered Termination, the Company will pay the your COBRA
group health insurance premiums for you and your eligible dependents for a
period of nine (9) months following the effective date of the Release required
by Section 1 (the “Benefit Continuation Period”); provided, however, that any
such payments will cease if you voluntarily enroll in a health insurance plan
offered by another employer or entity during the period in which the Company is
paying such premiums. You are required to immediately notify the Company in
writing of any such enrollment. For purposes of this Section 7(c), references to
COBRA premiums shall not include any amounts payable by you under an Internal
Revenue Code Section 125 health care reimbursement plan. Additionally, you will
be permitted to continue participation in any Company disability and life
insurance plans in which you were entitled to participate immediately prior to
your Termination Date for the duration of the Benefit Continuation Period,
provided that your continued participation is possible under the general terms
and provisions of such plans and programs. In the event that your participation
in any such plan or program is barred, the Company shall arrange to provide you
with benefits substantially similar to those which you were entitled to receive
under such plans and programs during your employment. At the end of the period
of coverage, you shall have the option to have assigned to you at no cost and
with no apportionment of prepaid premiums, any assignable insurance policy owned
by the Company and relating specifically to you.
          (d) The Company will make available to you, upon your request,
executive outplacement services provided by a reputable outplacement firm for a
period of six (6) months following the effective date of the Release required by
Section 1. The Company will assume the cost of all such outplacement services.
          (e) Under the Original Agreement, stock options which were granted to
you (other than the December 8, 2006 stock option grant) which you hold as of
the termination of your employment shall immediately vest and become exercisable
and will remain exercisable for the full term of such options. In consideration
for your agreement to this Amended Severance Agreement, as of the effective date
of the Release required by Section 1, all of your outstanding stock options
which you hold and which are not then vested and exercisable, including the
December 8, 2006 grant, shall immediately vest and become exercisable and,
together with all other stock options which you hold, will remain exercisable
for the full term of such options.
     8. “Change of Control Severance and Other Change of Control Benefits” shall
mean:
          (a) The Company shall pay an amount equal to one (1.0) times (A) the
higher of (x) your current annual base salary and (y) your annual base salary in
effect immediately prior to the Change of Control and (B) the higher of (x) 100%
of your target bonus in effect immediately prior to the Change of Control or
(y) an average of the three most recent bonuses payable to you, less all
applicable federal, state and local income, social security and other payroll
taxes, (collectively referred to as “Change of Control Severance Payment”).

3



--------------------------------------------------------------------------------



 



          (b) The Change of Control Severance Payment shall be paid to you in
one (1) lump sum within five (5) days after the effective date of the Release
required by Section 1. The Change of Control Severance Payment is intended to be
payable pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations.
          (c) If you are eligible and timely elect continued group health plan
coverage under COBRA following a Covered Termination, the Company will pay the
your COBRA group health insurance premiums for you and your eligible dependents
for a period of twelve (12) months following the effective date of the Release
required by Section 1 (the “Change in Control Benefit Continuation Period”);
provided, however, that any such payments will cease if you voluntarily enroll
in a health insurance plan offered by another employer or entity during the
period in which the Company is paying such premiums. You are required to
immediately notify the Company in writing of any such enrollment. For purposes
of this Section 8(c), references to COBRA premiums shall not include any amounts
payable by you under an Internal Revenue Code Section 125 health care
reimbursement plan. Additionally, you will be permitted to continue
participation in any Company disability and life insurance plans in which you
were entitled to participate immediately prior to your Termination Date for the
duration of the Change in Control Benefit Continuation Period, provided that
your continued participation is possible under the general terms and provisions
of such plans and programs. In the event that your participation in any such
plan or program is barred, the Company shall arrange to provide you with
benefits substantially similar to those which you were entitled to receive under
such plans and programs during your employment. At the end of the period of
coverage, you shall have the option to have assigned to you at no cost and with
no apportionment of prepaid premiums, any assignable insurance policy owned by
the Company and relating specifically to you.
          (d) The Company will make available to you, upon your request,
executive outplacement services provided by a reputable outplacement firm for a
period of six (6) months following the effective date of the Release required by
Section 1. The Company will assume the cost of all such outplacement services.
          (e) Under the Original Agreement, stock options which were granted to
you (other than the December 8, 2006 stock option grant) which you hold as of
the termination of your employment shall immediately vest and become exercisable
and will remain exercisable for the full term of such options. In consideration
for your agreement to this Amended Severance Agreement, as of the effective date
of the Release required by Section 1, all of your outstanding stock options
which you hold and which are not then vested and exercisable, including those
granted on December 8, 2006, shall immediately vest and become exercisable and,
together with all other vested stock options which you hold, will remain
exercisable for the full term of such options.
     9. You shall not be required to mitigate the amount of any payment provided
for in this Amended Severance Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Amended
Severance Agreement be reduced by any compensation earned by you as a result of
employment by another employer after the Termination Date, or otherwise. The
Company’s obligation to make the payments provided for in this Amended Severance
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which it may have against you or others.

4



--------------------------------------------------------------------------------



 



     10. Payments under Section 8 shall be made without regard to whether the
deductibility of such payments (or any other payments to or for your benefit)
would be limited or precluded by Internal Revenue Code Section 280G and without
regard to whether such payments (or any other payments) would subject you to the
federal excise tax levied on certain “excess parachute payments” under Internal
Revenue Code Section 4999; provided, that if the total of all payments to or for
your benefit, after reduction for all federal taxes (including the tax described
in Internal Revenue Code Section 4999, if applicable) with respect to such
payments (“your total after-tax payments”) would be increased by the limitation
or elimination of any payment under Section 8, amounts payable under Section 8
shall be reduced to maximize your total after-tax payments. The determination as
to whether and to what extent payments under Section 8 are required to be
reduced in accordance with the preceding sentence shall be made at the Company’s
expense by PricewaterhouseCoopers LLP or by such other certified public
accounting firm as the Company’s Board of Directors may designate (the
“Accounting Firm”). In the event the Accounting Firm determines that a reduction
is required, the Company shall promptly give you notice to that effect and a
copy of the detailed calculation of the Accounting Firm’s determination. You may
then elect in your sole discretion which payments under Section 8 are to be
reduced and to what extent, provided that the aggregate payments under Section 8
after such reduction have the same present value as specified in the Accounting
Firm’s determination. In the event of any underpayment or overpayment under
Section 8, as determined by PricewaterhouseCoopers LLP (or such other firm as
may have been designated in accordance with the preceding sentence), the amount
of such underpayment or overpayment shall forthwith be paid to you or refunded
to the Company, as the case may be, with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Internal Revenue Code.
     11. Anything in this Amended Severance Agreement to the contrary
notwithstanding, if your employment with the Company is terminated prior to the
date on which a Change of Control occurs, and it is reasonably demonstrated by
you that such termination (a) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (b) otherwise arose
in connection with or in anticipation of a Change of Control, then for all
purposes of this Amended Severance Agreement, a Change of Control shall be
deemed to have occurred the date immediately prior to the date of such
termination and the provisions of Sections 3 and 8 above shall apply in lieu of
the provisions in Sections 2 and 7 above.
     12. This Amended Severance Agreement shall be binding upon and inure to the
benefit of you, your estate and the Company and any successor or assign of the
Company, but neither this Amended Severance Agreement nor any rights arising
hereunder may be assigned or pledged by you. If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Amended Severance Agreement to your devisee, legatee, or other
designee or, if there be no such designee, to your estate.
     13. For the purposes of this Amended Severance Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Amended Severance
Agreement (all notices to the Company to be directed to the attention of the
President of the Company with a copy to the Secretary of the Company) or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of

5



--------------------------------------------------------------------------------



 



address shall be effective only upon receipt. The failure by you to set forth in
any notice of termination of employment any fact or circumstances which
contributes to a showing of Constructive Termination shall not waive any of your
rights hereunder or preclude you from asserting such fact or circumstance in
enforcing your rights hereunder.
     14. No provisions of this Amended Severance Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by you and such officer as may be specifically designated by
the Company’s Board of Directors.
     15. If you assert any claim in any contest (whether initiated by you or by
the company) as to the validity, enforceability or interpretation of Section 8
of any provision of this Amended Severance Agreement relating to Section 8, the
company shall pay your legal expenses (or cause such expenses to be paid)
including, without limitation, your reasonable attorney’s fees, on a quarterly
basis, upon presentation of proof of such expenses in a form acceptable to the
Company, provided that you shall reimburse the Company for such amounts, plus
simple interest thereon at the 90-day United States Treasury Bill rate as in
effect from time to time, compounded annually, if a court of competent
jurisdiction shall find that you did not have a good faith and responsible basis
to believe that you would prevail as to at least one material issue presented to
such court.
     16. The validity or enforceability of any provisions of this Amended
Severance Agreement shall not affect the validity or enforceability of any other
provision of this Amended Severance Agreement, which shall remain in full force
and effect.
     17. The validity, interpretation, construction and performance of this
Amended Severance Agreement and the rights of the parties thereunder shall be
interpreted and enforced under California law without reference to principles of
conflicts of laws. The parties expressly agree that inasmuch as the Company’s
headquarters and principal place of business are located in California, it is
appropriate that California law govern this Amended Severance Agreement.
     18. You hereby acknowledge that you have consulted with or have had the
opportunity to consult with independent counsel of your own choice concerning
this Amended Severance Agreement, and have been advised to do so by the Company,
and you have read and understands this Amended Severance Agreement, are fully
aware of its legal effect, and have entered into it freely based on your own
judgment.
     19. This Amended Severance Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Amended Severance Agreement.
[Remainder of this page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of this Amended Severance Agreement by
signing in the space provided below and returning to me on or before August 1,
2007.

            Very truly yours,
      /s/ Lawrence C. Fritz, Ph.D       Lawrence C. Fritz, Ph.D.      President
& Chief Executive Officer
Anadys Pharmaceuticals, Inc.     

I acknowledge and accept the terms of the Amended Severance Agreement set forth
above.

                Date: August 1, 2007  By:   /s/ Devron R. Averett, Ph.D.        
Devron R. Averett, Ph.D             

